Exhibit 10.3

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) dated as of April 13, 2005, is
by and among the parties identified as “Pledgors” on the signature pages hereto
and such other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively the “Pledgors”) and BANK OF AMERICA,
N.A., as Collateral Agent.

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of DIRECTV HOLDINGS
LLC, a Delaware limited liability company (the “Borrower”), pursuant to the
terms of that certain Credit Agreement dated as of the date hereof (as amended,
increased, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors identified
therein, the Lenders party thereto and Bank of America, N.A., as Administrative
Agent and Collateral Agent; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of each Lender to make its initial Credit
Extensions thereunder that the Borrower shall have executed and delivered this
Pledge Agreement to the Administrative Agent for the benefit of the holders of
the Secured Obligations.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Definitions and Interpretive
Provisions.

 

(a)                                  Definitions.  Capitalized terms used and
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.  In addition, the following terms, which are defined in the UCC, are
used herein as so defined:  Accession, Financial Asset, Proceeds and Security. 
As used herein:

 

“Borrower” has the meaning provided in the recitals hereto.

 

“Credit Agreement” has the meaning provided in the recitals hereto.

 

“Pledge Agreement” has the meaning provided in the recitals hereto, as the same
may be amended or modified from time to time.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Pledgors” has the meaning provided in the recitals hereto, together with their
respective successors and assigns.

 

“Secured Obligations” means, without duplication, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Credit Party
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement

 

--------------------------------------------------------------------------------


 

by or against any Credit Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (b) all obligations
under any Swap Contract between any Credit Party and any Lender or Affiliate of
a Lender to the extent permitted under the Credit Agreement, (c) all obligations
under any Treasury Management Agreement between any Credit Party and any Lender
or Affiliate of a Lender and (d) all costs and expenses incurred in connection
with enforcement and collection of clauses (a) through (c) of this definition,
including reasonable attorneys’ fees and disbursements.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof.

 

(b)                                 Interpretive Provisions, etc.  Each of the
terms and provisions of Section 1.02 of the Credit Agreement (in each case as
the same may be amended or modified as provided therein) are incorporated herein
by reference to the same extent and with the same effect as if fully set forth
herein.

 

2.                                       Pledge and Grant of Security Interest. 
To secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations, each Pledgor hereby grants, pledges and assigns to the Collateral
Agent, for the benefit of the holders of the Secured Obligations, a continuing
security interest in, and a right to set-off against, any and all right, title
and interest of such Pledgor in and to the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

 

(a)                                  Pledged Shares.  (i) One hundred percent
(100%) (or, if less, the full amount owned by such Pledgor) of the issued and
outstanding Capital Stock owned by such Pledgor of each Domestic Subsidiary
(other than a Domestic Subsidiary that is not a United States person under
Section 7701(a)(30) of the Internal Revenue Code) set forth on
Schedule 2(a) attached hereto and (ii) sixty-five percent (65%) (or, if less,
the full amount owned by such Pledgor) of the issued and outstanding shares of
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred percent (100%) (or, if
less, the full amount owned by such Pledgor) of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of each
First-Tier Foreign Subsidiary and Domestic Subsidiary that is not a United
States person under Section 7701(a)(30) of the Internal Revenue Code set forth
on Schedule 2(a) attached hereto, in each case together with the certificates
(or other agreements or instruments), if any, representing such Capital Stock,
and all options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Capital Stock described in Section 2(b) and
2(c) below, the “Pledged Shares”), including the following:

 

(A)                              all shares, securities, membership interests or
other equity interests representing a dividend on any of the Pledged Shares, or
representing a distribution or return of capital upon or in respect of the
Pledged Shares, or resulting from a stock split, revision, reclassification or
other exchange therefor, and any subscriptions, warrants, rights or options
issued to the holder of, or otherwise in respect of, the Pledged Shares; and

 

(B)                                without affecting the obligations of the
Pledgors under any provision prohibiting such action hereunder or under the
Credit Agreement, in the event of any consolidation or merger involving the
issuer of any Pledged Shares and in which such issuer is not the surviving
entity, all Capital Stock of the successor entity formed by or resulting from
such consolidation or merger.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Additional Shares.  (i) One hundred percent
(100%) (or, if less, the full amount owned by such Pledgor) of the issued and
outstanding Capital Stock owned by such Pledgor of any Person that hereafter
becomes a Domestic Subsidiary (other than a Domestic Subsidiary that is not a
United States person under Section 7701(a)(30) of the Internal Revenue Code)
that owns and holds (including through direct and indirect Subsidiaries) assets
in excess of $50 million individually and, together with all other Domestic
Subsidiaries (including their direct and indirect Subsidiaries) whose Capital
Stock are not Pledged Collateral, $100 million and (ii) sixty-five percent (65%)
(or, if less, the full amount owned by such Pledgor) of the Voting Equity and
one hundred percent (100%) (or, if less, the full amount owned by such Pledgor)
of the Non-Voting Equity owned by such Pledgor of any Person that hereafter
becomes a First-Tier Foreign Subsidiary and a Domestic Subsidiary that is not a
United States person under Section 7701(a)(30) of the Internal Revenue Code that
owns and holds assets in excess of $50 million individually and, together with
all other First-Tier Foreign Subsidiaries and Domestic Subsidiaries that are not
United States persons under Section 7701(a)(30) of the Internal Revenue Code
whose Capital Stock are not Pledged Collateral, $100 million, including the
certificates (or other agreements or instruments) representing such Capital
Stock.

 

(c)                                  Accessions and Proceeds.  All Accessions
and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not extend to, and the
“Pledged Collateral” and the “Pledged Shares” shall not include, (i) any Capital
Stock of a Foreign Subsidiary (A) that is not Capital Stock of a First-Tier
Foreign Subsidiary or (B) that is Capital Stock of a First-Tier Foreign
Subsidiary for so long as the granting, pledging or assigning of such Capital
Stock (1) would in the good faith judgment of the Borrower reasonably be
expected to result in adverse tax consequences to the Borrower or any other
member of the Consolidated Group or (2) is prohibited by applicable law,
(ii) any Capital Stock of a Receivables Subsidiary or a Financing Subsidiary and
(iii) any Capital Stock of RSG Resource Supply GmbH (“RSG”) so long as RSG does
not own and hold (including through direct and indirect Subsidiaries) assets in
excess of $50 million.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Secured Obligations.  Upon delivery to the Collateral Agent, such additional
Capital Stock shall be deemed to be part of the Pledged Collateral of such
Pledgor and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Capital Stock.

 

3.                                       Security for Secured Obligations.  The
security interest created hereby in the Pledged Collateral of each Pledgor
constitutes continuing collateral security for all of the Secured Obligations.

 

4.                                       Delivery of the Pledged Collateral. 
Each Pledgor hereby agrees that:

 

(a)                                  Such Pledgor shall deliver to the
Collateral Agent (i) simultaneously with or prior to the execution and delivery
of this Pledge Agreement, all certificates representing the Pledged Shares of
such Pledgor and (ii) within ninety (90) days of the receipt thereof by or on
behalf of a Pledgor, all other certificates and instruments constituting Pledged
Collateral of a Pledgor.  Prior to delivery to the Collateral Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Collateral Agent and the
holders of the Secured Obligations pursuant hereto.  All such certificates shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment in blank, substantially
in the form provided in Exhibit 4(a) attached hereto.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Additional Securities.  If such Pledgor
shall receive by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate, including any certificate representing a
dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or other equity interests, stock splits, spin-off or split-off,
promissory notes or other instruments; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Pledged Collateral or
otherwise; (iii) dividends payable in securities; or (iv) distributions of
securities in connection with a partial or total liquidation, dissolution or
reduction of capital, capital surplus or paid-in surplus, then such Pledgor
shall receive such certificate, instrument, option, right or distribution in
trust for the benefit of the Collateral Agent and the holders of the Secured
Obligations, shall segregate it from such Pledgor’s other property and shall
deliver it within ninety (90) days of receipt to the Collateral Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Exhibit 4(a), to be held by the Collateral Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

 

(c)                                  Financing Statements.  Each Pledgor
authorizes the Collateral Agent to prepare and file such UCC or other applicable
financing statements as may be reasonably requested by the Collateral Agent in
order to perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor.

 

5.                                       Representations and Warranties.  Each
Pledgor hereby represents and warrants to the Collateral Agent, for the benefit
of the Collateral Agent and the holders of the Secured Obligations, that:

 

(a)                                  Authorization of Pledged Shares.  The
Pledged Shares are duly authorized and validly issued, are fully paid and
nonassessable and are not subject to the preemptive rights of any Person.

 

(b)                                 Title.  Each Pledgor is the legal and
beneficial owner of the Pledged Collateral of such Pledgor and will at all times
be the legal and beneficial owner of such Pledged Collateral free and clear of
any Lien, other than Permitted Liens.  There exists no “adverse claim” within
the meaning of Section 8-102 of the UCC with respect to the Pledged Shares of
such Pledgor.

 

(c)                                  Exercising of Rights.  The exercise by the
Collateral Agent of its rights and remedies hereunder will not violate any law
or governmental regulation or any material contractual restriction binding on or
affecting a Pledgor or any of its property.

 

(d)                                 Pledgor’s Authority.  No authorization,
approval or action by, and no notice or filing with any Governmental Authority
or with the issuer of any Pledged Shares is required either (i) for the pledge
made by a Pledgor or for the granting of the security interest by a Pledgor
pursuant to this Pledge Agreement (except as have been already obtained or made)
or (ii) for the exercise by the Collateral Agent or the holders of the Secured
Obligations of their rights and remedies hereunder (except as may be required by
laws affecting the offering and sale of securities).

 

(e)                                  Security Interest/Priority.  This Pledge
Agreement creates a valid security interest in favor of the Collateral Agent for
the ratable benefit of the holders of the Secured Obligations, in the Pledged
Collateral.  The delivery to the Collateral Agent of certificates evidencing the
Pledged Collateral, together with duly executed stock powers in respect thereof,
will perfect and establish the first priority of the Collateral Agent’s security
interest in any certificated Pledged Collateral that constitutes a Security. 
The filing of appropriate UCC financing statements in the appropriate filing
offices in the jurisdiction of

 

4

--------------------------------------------------------------------------------


 

organization of the applicable Pledgor or obtaining “control” over such
interests in accordance with the provisions of Section 8-106 of the UCC will
perfect and establish the first priority of the Collateral Agent’s security
interest in any uncertificated Pledged Collateral that constitutes a Security. 
The filing of appropriate UCC financing statements in the appropriate filing
offices in the jurisdiction of organization of the applicable Pledgor will
perfect and establish the first priority of the Collateral Agent’s security
interest in any Pledged Collateral that does not constitute a Security.  Except
as set forth in this subsection (e), no action is necessary to perfect the
security interests granted by the Pledgors under this Pledge Agreement.

 

(f)                                    Partnership and Membership Interests.  As
of the date hereof, except as previously disclosed to the Collateral Agent, none
of the Pledged Shares consisting of partnership or limited liability company
interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a Security or a Financial Asset.

 

(g)                                 No Other Interests.  As of the date hereof,
no Pledgor owns any Capital Stock in any Subsidiary other than (i) as set forth
on Schedule 2(a) attached hereto and (ii) RSG.

 

6.                                       Covenants.  Each Pledgor hereby
covenants, that so long as any of the Secured Obligations remains outstanding
and until all of the commitments relating thereto have been terminated, such
Pledgor shall:

 

(a)                                  Defense of Title.  Warrant and defend title
to and ownership of the Pledged Collateral of such Pledgor at its own expense
against the claims and demands of all other parties claiming an interest
therein, keep the Pledged Collateral free from all Liens, except for Permitted
Liens, and not sell, exchange, transfer, assign, lease or otherwise dispose of
Pledged Collateral of such Pledgor or any interest therein, except as permitted
under the Credit Agreement and the other Credit Documents.

 

(b)                                 Further Assurances.  Promptly execute and
deliver at its expense all further instruments and documents and take all
further action that may be necessary and desirable or that the Collateral Agent
may reasonably request in order to (i) perfect and protect the security interest
created hereby in the Pledged Collateral of such Pledgor (including any and all
action necessary to satisfy the Collateral Agent that the Collateral Agent has
obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder in respect of the Pledged Collateral of such Pledgor; and
(iii) otherwise effect the purposes of this Pledge Agreement, including, if
requested by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, delivering to the Collateral Agent
irrevocable proxies in respect of the Pledged Collateral of such Pledgor.

 

(c)                                  Issuance or Acquisition of Capital Stock. 
If such Pledgor shall issue or acquire any Capital Stock consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset, in each case, such Pledgor
shall notify the Collateral Agent within ninety (90) days of such issuance or
acquisition and execute and deliver, or use its commercially reasonable efforts
to cause to be executed and delivered, to the Collateral Agent such agreements,
documents and instruments as the Collateral Agent may reasonably require.

 

7.                                       Advances and Performance by Holders of
the Secured Obligations.  After the occurrence and during the continuation of an
Event of Default, on failure of any Pledgor to perform any of the covenants and
agreements contained herein, the Collateral Agent may, at its sole option and in
its sole

 

5

--------------------------------------------------------------------------------


 

discretion, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Collateral Agent may make for the protection of the security hereof or may be
compelled to make by operation of law.  All such sums and amounts so expended
shall be repayable by the Pledgors on a joint and several basis (subject to
Section 26 hereof) promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the Default Rate for Revolving Loans that are
Base Rate Loans.  No such performance of any covenant or agreement by the
Collateral Agent on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement or the other Credit Documents.  The Collateral Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Pledgor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

8.                                       Remedies.

 

(a)                                  General Remedies.  Upon the occurrence of
an Event of Default and during the continuation thereof, the Collateral Agent
and the holders of the Secured Obligations shall have, in addition to the rights
and remedies provided herein, in the Credit Documents, or by law (including levy
of attachment and garnishment), the rights and remedies of a secured party under
the UCC of the jurisdiction applicable to the affected Pledged Collateral.

 

(b)                                 Sale of Pledged Collateral.  Upon the
occurrence of an Event of Default and during the continuation thereof, without
limiting the generality of this Section 8 and without notice, the Collateral
Agent may, in its sole discretion, sell or otherwise dispose of or realize upon
the Pledged Collateral, or any part thereof, in one or more parcels, at public
or private sale, at any exchange or broker’s board or elsewhere, at such price
or prices and on such other terms as the Collateral Agent may deem commercially
reasonable, for cash, credit or for future delivery or otherwise in accordance
with applicable law.  To the extent permitted by law, any holder of the Secured
Obligations may in such event, bid for the purchase of such securities.  Each
Pledgor agrees that, to the extent notice of sale shall be required by law and
has not been waived by such Pledgor, any requirement of reasonable notice shall
be met if notice, specifying the place of any public sale or the time after
which any private sale is to be made, is personally served on or mailed, postage
prepaid, to such Pledgor in accordance with the notice provisions of
Section 11.02 of the Credit Agreement at least ten (10) days before the time of
such sale.  The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral of such Pledgor regardless of notice of sale having been
given.  The Collateral Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

 

(c)                                  Private Sale.  Upon the occurrence of an
Event of Default and during the continuation thereof, the Pledgors recognize
that the Collateral Agent may deem it impracticable to effect a public sale of
all or any part of the Pledged Shares or any of the securities constituting
Pledged Collateral and that the Collateral Agent may, therefore, determine to
make one or more private sales of any such Pledged Collateral to a restricted
group of purchasers who will be obligated to agree, among other things, to
acquire such Pledged Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms that might have been obtained at a public
sale and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been

 

6

--------------------------------------------------------------------------------


 

made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to delay sale of any such Pledged Collateral for the period
of time necessary to permit the issuer of such Pledged Collateral to register
such Pledged Collateral for public sale under the Securities Act.  Each Pledgor
further acknowledges and agrees that any offer to sell such Pledged Collateral
that has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Collateral Agent may, in such event, bid for the
purchase of such Pledged Collateral.

 

(d)                                 Retention of Pledged Collateral.  To the
extent permitted under applicable law, in addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Pledged Collateral in satisfaction of the Secured
Obligations.  Unless and until the Collateral Agent shall have provided such
notices, however, the Collateral Agent shall not be deemed to have accepted or
retained any Pledged Collateral in satisfaction of any Secured Obligations for
any reason.

 

(e)                                  Deficiency.  In the event that the proceeds
of any sale, collection or realization are insufficient to pay all amounts to
which the Collateral Agent or the holders of the Secured Obligations are legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency
(subject to Section 26 hereof), together with interest thereon at the Default
Rate for Revolving Loans that are Base Rate Loans, together with reasonable
costs of collection and reasonable attorneys’ fees and disbursements.  Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

9.                                       Rights of the Collateral Agent.

 

(a)                                  Power of Attorney.  In addition to other
powers of attorney contained herein, each Pledgor hereby designates and appoints
the Collateral Agent, on behalf of the holders of the Secured Obligations, and
each of its designees or agents, as attorney-in-fact of such Pledgor,
irrevocably and with power of substitution, with authority to take any or all of
the following actions upon the occurrence and during the continuation of an
Event of Default:

 

(i)                                     to demand, collect, settle, compromise
and adjust, and give discharges and releases concerning the Pledged Collateral,
all as the Collateral Agent may reasonably deem appropriate;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any of the Pledged Collateral and
enforcing any other right in respect thereof;

 

(iii)                               to defend, settle or compromise any action
brought and, in connection therewith, give such discharge or release as the
Collateral Agent may reasonably deem appropriate;

 

(iv)                              to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Pledged Collateral;

 

7

--------------------------------------------------------------------------------


 

(v)                                 to direct any parties liable for any payment
in connection with any of the Pledged Collateral to make payment of any and all
monies due and to become due thereunder directly to the Collateral Agent or as
the Collateral Agent shall direct;

 

(vi)                              to receive payment of and receipt for any and
all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Pledged Collateral;

 

(vii)                           to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Pledged Collateral;

 

(viii)                        to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security and pledge agreements, affidavits, notices and other agreements,
instruments and documents that the Collateral Agent may reasonably deem
appropriate in order to perfect and maintain the security interests and liens
granted in this Pledge Agreement and in order to fully consummate all of the
transactions contemplated therein;

 

(ix)                                to exchange any of the Pledged Collateral or
other property upon any merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Pledged Collateral with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the Collateral
Agent may reasonably deem appropriate;

 

(x)                                   to vote for a shareholder resolution, or
to sign an instrument in writing, sanctioning the transfer of any or all of the
Pledged Collateral into the name of the Collateral Agent or one or more of the
holders of the Secured Obligations or into the name of any transferee to whom
the Pledged Collateral or any part thereof may be sold pursuant to Section 8
hereof; and

 

(xi)                                to do and perform all such other acts and
things as the Collateral Agent may reasonably deem appropriate or convenient in
connection with the Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated.  The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Pledge Agreement, and shall
not be liable for any failure to do so or any delay in doing so.  The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Collateral Agent
solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

 

(b)                                 Assignment by the Collateral Agent.  The
Collateral Agent may from time to time assign the Secured Obligations and any
portion thereof and/or the Pledged Collateral and any portion thereof in
connection with its resignation as Collateral Agent pursuant to Article X of the
Credit Agreement, and the assignee shall be entitled to all of the rights and
remedies of the Collateral Agent under this Pledge Agreement in relation
thereto.

 

(c)                                  The Collateral Agent’s Duty of Care.  Other
than the exercise of reasonable care to assure the safe custody of the Pledged
Collateral while being held by the Collateral Agent hereunder, the Collateral
Agent shall have no duty or liability to preserve rights pertaining thereto, it
being understood and agreed that the Pledgors shall be responsible for
preservation of all rights in the Pledged Collateral,

 

8

--------------------------------------------------------------------------------


 

and the Collateral Agent shall be relieved of all responsibility for the Pledged
Collateral upon surrendering it or tendering the surrender of it to the
Pledgors.  The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property, which shall be no less than
the treatment employed by a reasonable and prudent agent in the industry, it
being understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any of the Pledged Collateral.

 

(d)                                 Voting Rights in Respect of the Pledged
Collateral.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing, to the extent permitted by law, each Pledgor
may exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of such Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Pledge Agreement or the Credit Agreement;
and

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default and following delivery to such Pledgor by the
Collateral Agent of its intent to exercise such rights, all rights of a Pledgor
to exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to clause (i) of this subsection shall cease and
all such rights shall thereupon become vested in the Collateral Agent, which
shall then have the sole right to exercise such voting and other consensual
rights.

 

(e)                                  Dividend Rights in Respect of the Pledged
Collateral.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing and subject to Section 4(b) hereof, each Pledgor
may receive and retain any and all dividends (other than stock dividends and
other dividends constituting Pledged Collateral addressed herein) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default and following delivery to such Pledgor by the
Collateral Agent of its intent to exercise such rights:

 

(A)                              all rights of a Pledgor to receive the
dividends and interest payments that it would otherwise be authorized to receive
and retain pursuant to clause (i) of this subsection shall cease and all such
rights shall thereupon be vested in the Collateral Agent, which shall then have
the sole right to receive and hold as Pledged Collateral such dividends and
interest payments; and

 

(B)                                all dividends and interest payments that are
received by a Pledgor contrary to the provisions of clause (A) of this
subsection shall be received in trust for the benefit of the Collateral Agent
and the holders of the Secured Obligations, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Collateral Agent as Pledged Collateral in the exact form received, to be held by
the Collateral Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.

 

9

--------------------------------------------------------------------------------


 

10.                                 Rights of Required Lenders.  All rights of
the Collateral Agent hereunder, if not exercised by the Collateral Agent, may be
exercised by the Required Lenders.

 

11.                                 Application of Proceeds.  Upon the
occurrence and during the continuation of an Event of Default, any payments in
respect of the Secured Obligations and any proceeds of the Pledged Collateral,
when received by the Collateral Agent or any of the holders of the Secured
Obligations in cash or its equivalent, will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement, and each
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Collateral Agent shall have
the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Collateral Agent’s sole discretion, notwithstanding
any entry to the contrary upon any of its books and records.

 

12.                                 Release of Pledged Collateral.  Upon
request, the Collateral Agent shall promptly deliver to the applicable Pledgor
(at the Pledgor’s expense) appropriate release documentation to the extent the
release of Pledged Collateral is permitted under, and on the terms and
conditions set forth in, the Credit Agreement; provided that any such release,
or the substitution of any of the Pledged Collateral for other Collateral, will
not alter, vary or diminish in any way the force, effect, lien, pledge or
security interest of this Pledge Agreement as to any and all Pledged Collateral
not expressly released or substituted, and this Pledge Agreement shall continue
as a first priority lien (subject to Permitted Liens) on any and all Pledged
Collateral not expressly released or substituted.

 

13.                                 Costs and Expenses.  At all times hereafter,
whether or not upon the occurrence of an Event of Default, the Pledgors agree to
promptly pay upon demand any and all reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) of the Collateral Agent and the
holders of the Secured Obligations as required under Section 11.04 of the Credit
Agreement.  All of the foregoing costs and expenses shall constitute Secured
Obligations hereunder.

 

14.                                 Continuing Agreement.

 

(a)                                  This Pledge Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect so long as
any of the Secured Obligations remains outstanding and until all of the
commitments relating thereto have been terminated (other than any obligations
with respect to the indemnities and the representations and warranties set forth
in the Credit Documents).  Upon such payment and termination, this Pledge
Agreement shall be automatically terminated and the Collateral Agent and the
holders of the Secured Obligations shall, upon the request and at the expense of
the Pledgors, forthwith release all of its liens and security interests
hereunder and shall execute and deliver all UCC termination statements and/or
other documents reasonably requested by the Pledgors evidencing such
termination.  Notwithstanding the foregoing, all indemnities provided hereunder
shall survive termination of this Pledge Agreement.

 

(b)                                 This Pledge Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any holder of
the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Collateral Agent or any holder of the Secured Obligations in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

 

10

--------------------------------------------------------------------------------


 

15.                                 Amendments and Waivers.  This Pledge
Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except by written agreement of (a) the
Pledgors and (b) the Collateral Agent (with the consent or at the direction of
the Required Lenders under the Credit Agreement).

 

16.                                 Successors in Interest.  This Pledge
Agreement shall create a continuing security interest in the Collateral and
shall be binding upon each Pledgor, its successors and assigns, and shall inure,
together with the rights and remedies of the Collateral Agent and the holders of
the Secured Obligations hereunder, to the benefit of the Collateral Agent and
the holders of the Secured Obligations and their successors and permitted
assigns; provided, however, that none of the Pledgors may assign its rights or
delegate its duties hereunder without the prior written consent of the Required
Lenders under the Credit Agreement (other than in connection with a transaction
permitted by Section 8.04 of the Credit Agreement).

 

17.                                 Notices.  All notices required or permitted
to be given under this Pledge Agreement shall be given as provided in
Section 11.02 of the Credit Agreement.

 

18.                                 Counterparts.  This Pledge Agreement may be
executed in any number of counterparts, each of which where so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Pledge
Agreement to produce or account for more than one such counterpart.

 

19.                                 Headings.  The headings of the sections and
subsections hereof are provided for convenience only and shall not in any way
affect the meaning or construction of any provision of this Pledge Agreement.

 

20.                                 Governing Law; Submission to Jurisdiction;
Venue.

 

(a)                                  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE COLLATERAL AGENT SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS PLEDGE AGREEMENT, EACH PLEDGOR AND THE COLLATERAL AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE COLLATERAL AGENT IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT RELATED HERETO. EACH PLEDGOR AND
THE COLLATERAL AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

21.                                 Waiver of Right to Trial by Jury.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY
EXPRESSLY WAIVES ANY

 

11

--------------------------------------------------------------------------------


 

RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT RELATED
HERETO, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

22.                                 Severability.  If any provision of this
Pledge Agreement is determined to be illegal, invalid or unenforceable, such
provision shall be fully severable and the remaining provisions shall remain in
full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions.

 

23.                                 Entirety.  This Pledge Agreement and the
other Credit Documents represent the entire agreement of the parties hereto and
thereto, and supersede all prior agreements and understandings, oral or written,
if any, including any commitment letters or correspondence relating to the
Credit Documents, any other documents relating to the Secured Obligations, or
the transactions contemplated herein and therein.

 

24.                                 Survival.  All representations and
warranties of the Pledgors hereunder shall survive the execution and delivery of
this Pledge Agreement and the other Credit Documents, the delivery of the Notes
and the extension of credit thereunder or in connection therewith.

 

25.                                 Other Security.  To the extent that any of
the Secured Obligations are now or hereafter secured by property other than the
Pledged Collateral (including real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Collateral Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Collateral Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or the Secured Obligations or any of the rights of the Collateral Agent or the
holders of the Secured Obligations under this Pledge Agreement, under any of the
other Credit Documents or under any other document relating to the Secured
Obligations.

 

26.                                 Joint and Several Obligations of Pledgors.

 

(a)                                  Subject to subsection (c) of this
Section 26, each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
holders of the Secured Obligations, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.

 

(b)                                 Subject to subsection (c) of this
Section 26, each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement and the other Credit Documents, it being the intention of

 

12

--------------------------------------------------------------------------------


 

the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

 

(c)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Credit Documents, the
obligations of each Pledgor that is a Guarantor under the Credit Agreement and
the other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other applicable
Debtor Relief Law (including any comparable provisions of any applicable state
law).

 

27.                                 Certain Regulatory Matters.  The exercise of
any remedy with respect to any Satellite, equipment or other assets that are the
subject of FCC Licenses shall be consistent with the rules and regulations
administered by the FCC.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:

DIRECTV HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV FINANCING CO., INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV ENTERPRISES, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV HOME SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV, INC.,

 

a California corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

DIRECTV HOLDINGS LLC

PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DIRECTV MERCHANDISING, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV OPERATIONS, LLC,

 

a California limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

USSB II, INC.,

 

a Minnesota corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV PROGRAMMING HOLDINGS I, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DIRECTV PROGRAMMING HOLDINGS II, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

LABC PRODUCTIONS, INC.,

 

a California corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------